On the petition for rehearing, the following opinion was delivered by Field, C. J.—Baldwin, J. concurring:
*610There are no positions advanced in the petition for a rehearing which were not presented in the original briefs in the cause. The passage which the counsel has selected for criticism, and which, when cited in the brief of the adverse party, he considered as embodying so palpable an error that he refused to notice it, is nothing less than a quotation from the sixth law of the fourth title of the fifth Partida. That law was cited to show that donations might be accompanied with conditions without losing their character as gifts. The same law was cited in Scott v. Ward for the like purpose, and was preceded by the observation that it would seem that, under the Spanish and Mexican law, a more comprehensive meaning was attached to the term “ donation ” than the one usually given to it in our jurisprudence, as conditions were sometimes annexed, which would be regarded at common law as changing the character of the transaction from one of gift to one of purchase. We are persuaded that the learned counsel has not read with care the opinion delivered in this case, which he desires us to reconsider, as we cannot suppose, had he done so, that he would have fallen into so great a mistake as to have attributed to the Court the language quoted, or have characterized as so palpably erroneous as to be undeserving of notice any law contained in the code so justly celebrated as the Partidas.
Under all systems, donations are of three classes—pure, remuneratory, and conditional. They are pure when made without condition, in the exercise of a spirit of liberality, as charities. They are remuneratory when required by no legal obligation, but are made from a regard for services rendered. Such are pensions j such was the character of the grants of land made in many instances to officers of the revolution. They are conditional when accompanied with provisions, intended to secure the purposes for which they are made. These provisions may often impose the discharge of burdensome and expensive duties without changing the character of the transactions. Grants of land for institutions of benevolence, or instruction, for hospitals, schools, asylums, and the like, are generally of this class. Conditions annexed to such grants, that the institutions shall be established, only operate as a requirement, that the lands shall be appropriated to the purposes for which they are granted. The *611performance of the conditions does not constitute a consideration in the nature of a price, thereby converting the transactions into sales. This is so obviously true as to require no argument for its support.
The counsel appears to be impressed with a conviction that the annexation of conditions, which require labor or expenditures, necessarily converts grants into sales. That such is the effect only of conditions, the performance of which is for the benefit of the grantors or persons other than the grantees, we think we have shown in the opinion already rendered. There is nothing new advanced on that subject in the petition for rehearing, which we have not there sufficiently considered.
The counsel is mistaken in supposing that the paper sent from Louisiana shows that the grant in Frique et al. v. Hopkins was without conditions. A copy of that paper is filed in Scott v. Ward, and appears to be merely an extract from the grant; only so much of the instrument having been before the Supreme Court of Louisiana as was necessary for the decision of the case. As we stated in our opinion, conditions were necessarily attached to the grants in Louisiana by force of the laws and regulations on the subject existing at the time, and it would be of little moment whether they were expressed in the instruments or otherwise.*
*612We did not q>ass upon the question supposed to be decided in Panaud v. Jones, as to the power of the surviving husband over the community property, as any consideration of that question was unnecessary for the determination of the case before the Court. It is not our habit to notice every point raised by counsel, unless required for the disposition of the case. The positions taken by the Respondents as to the alleged misjoinder of parties, and the alleged champerty of some of the plaintiffs, were for like reasons passed by in silence.
Rehearing denied.

 The following is a translation of the grant considered in Gayoso de Lemos v. Garcia (1 Mart. N. S. 333.) The grant is preceded by the sketch, or figurative plan of the property, and the certificate of the Surveyor referred to therein:
“GRANT.
Don Francisco Luis Hector, Baron de Carondelet, Knight of the Order of St. John, Field-Marshal of the Royal Armies, Governor and Commandant-General, Royal Vice-Patron of the provinces of Louisiana and West Florida, Inspector of the veteran troops and Militia thereof, etc.
Having examined the foregoing statements made by the Surveyor of this province, Don Carlos Trudeau, concerning the possession which he has given to the Brigadier of the Royal Armies, Don Manuel Gayoso de Lemos, of the quantity of one thousand arpents of land in superfices, situated in the district of Baton Rouge at six hundred toises in distance to the east of the Fort, bounded on the side of the north by land of José Cabo and Don Samuel Steer; on the south by land of Don Francisco Deverges and Madame the widow of Fuselier, and on the side of the east, by lands that are vacant, and of the domain of his majesty, as the foregoing figurative plan shows it; finding it to be conformed to the order of surveying, and to the grants of the aforesaid contiguous proprietors, without causing them any *612damage whatever, and without any reclamation on their part; on the contrary, with their consent, as is proved by their presence at said operations, approving them as we approve them.
In the exercise of the power which the King has conferred upon us, we grant in his royal name, to the above mentioned Don Manuel Gayoso de Demos, the said one thousand arpents of land in superfices, in order that he may dispose of them as his own property, and enjoy the use thereof, conforming himself to the aforesaid proceedings, and observing the conditions prescribed by the regulation on the subject.
We give the present signed with our hand, sealed with the seal of our arms and countersigned hy the undersigned, Secretary for his Majesty of this government, at New Orleans, the seventh of May, seventeen hundred and ninety-seven.
[l. s.] (Signed,) The Bakon oe Cabojtoelet.
By order of his Lordship, Andres Lopes de Armcsto.”